Citation Nr: 0121686	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 26, 1998 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1964 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for PTSD, and assigned an effective date 
of March 26, 1998.  The veteran filed a timely appeal to the 
effective date assigned by the RO.

In a June 2001 rating decision, the RO denied the claim that 
there was clear and unmistakable error in a November 24, 1986 
rating decision that denied service connection for PTSD.  
Although the veteran's representative addressed this matter 
in an August 2001 informal hearing presentation, that issue 
is not at present before the Board.  However, the time period 
in which to file a notice of disagreement in this matter runs 
until June 2002, and the claims file will be returned to the 
RO upon issuance of the present decision.  At that time, the 
RO may seek clarification from the veteran's representative 
as to whether the intention is to disagree with the June 2001 
decision.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's original claim for service connection for a 
"nervous condition" was denied by the RO in a rating 
decision dated in March 1972; this denial was confirmed and 
continued in rating decisions dated in July 1974 and in 
October 1979.

3.  The RO's October 1979 rating decision which confirmed and 
continued prior denials of service connection for a nervous 
condition was not timely appealed by the veteran and became 
final.

4.  In a rating decision dated in November 1986, the RO 
reopened the veteran's claim for service connection for a 
nervous condition, then specifically denied the veteran's 
claim for service connection for PTSD; this denial was 
confirmed and continued in a rating decision dated in March 
1987.  The veteran initiated, but did not perfect his appeal 
of this decision.

5.  The RO's March 1987 rating decision which confirmed and 
continued the November 1986 denial of service connection for 
a neuropsychiatric condition to include PTSD was not timely 
appealed by the veteran and became final.

6.  On February 20, 1998, the RO received a statement from 
the veteran's representative indicating that the veteran 
wished to establish an informal claim for VA compensation or 
pension benefits in accordance with 38 C.F.R. § 3.155.  It 
was indicated that all necessary documentation would be 
forthcoming.

7.  On May 28, 1998, the veteran submitted a VA Form 21-4138 
with supporting documentation requesting service connection 
for PTSD.

8.  In a rating decision dated in July 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously-denied claim for 
service connection for PTSD, and denied service connection 
for that disorder.

9.  In a rating decision dated in February 1999, the RO 
granted the veteran's claim for service connection for PTSD, 
and assigned an effective date of March 26, 1998, the date of 
the veteran's admission to a VA medical center for treatment 
for PTSD.



CONCLUSIONS OF LAW

1.  The March 1987 RO rating decision which denied service 
connection for a neuropsychiatric condition to include PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2.  The criteria for the assignment of an effective date of 
February 20, 1998, for the grant of service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 
7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 
3.156, 3.157, 3.400, 20.1100, 20.1105 (2000); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A (West Supp. 2001).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation. 
By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
needed to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  
Specifically, the RO has requested medical evidence from the 
Social Security Administration (SSA) on no fewer than four 
occasions.  Following the fourth such request, the SSA 
submitted a packet of documents to the RO via facsimile 
transmission documenting their ultimately unsuccessful search 
for these records, indicating that "Your 3rd and 4th requests 
have the same results.  The folder appears to be lost.  We 
have done an exhaustive search to no avail."  In his 
substantive appeal, received by VA in March 1999, the veteran 
did not indicate that he wished to testify at a hearing 
before a member of the Board.  Although the veteran later 
indicated that he wished to testify before a local RO hearing 
officer in March 2000 and again in February 2001, on both 
occasions the veteran subsequently submitted written requests 
to cancel the hearing and to have his claims file sent 
directly to the Board.  No additional pertinent evidence has 
been identified by the veteran, and the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  Therefore, the Board finds that there has 
been full compliance with the duty to assist provisions of 
the VCAA.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
The Board concludes that the discussions in the rating 
decision, Statement of the Case, Supplemental Statement of 
the Case and letters have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  Indeed, the Board notes 
that in July 2001, the RO sent a letter to the veteran 
notifying him of the enactment of the VCAA, summarizing the 
new notice and development requirements of this law, and 
informing the veteran that his file had been reviewed by the 
RO and had been found to be in compliance with this law.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The Board originally denied service connection for a 
"nervous condition" in March 1972, on the basis that while 
the evidence showed that the veteran had been diagnosed with 
a character disorder in service, and an antisocial 
personality disorder on a post-service VA examination in 
February 1972, personality disorders were not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  None of the evidence, 
including the post-service VA psychiatric examination, 
indicated that the veteran was suffering from any other 
psychiatric disorder.  The veteran's subsequent claims for 
this same benefit were also denied in July 1974 and in 
October 1979.  The October 1979 decision became final based 
on the evidence then of record, but was subject to reopening 
if new and material evidence was submitted.  38 U.S.C.A. 
§§ 5108, 7103, 7104; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

The veteran subsequently filed an application to reopen his 
claim for an acquired psychiatric disorder, which was 
received by the RO in June 1986.  In a rating decision dated 
in November 1986, the RO reopened the veteran's claim for 
service connection for a nervous condition, then specifically 
denied the veteran's claim for service connection for PTSD; 
this denial was confirmed and continued in a rating decision 
dated in March 1987.  The RO's March 1987 rating decision 
confirmed and continued the November 1986 denial of service 
connection for an acquired psychiatric disorder to include 
PTSD.  The veteran initiated an appeal of this determination 
and was issued a statement of the case, but failed to perfect 
his appeal.  This decision therefore, became final.  

On February 20, 1998, the RO received a letter from the 
veteran's representative in which the RO was informed that 
the veteran wished to establish an informal claim for VA 
compensation or pension benefits in accordance with 38 C.F.R. 
§ 3.155(b).  The RO was further informed that all necessary 
documentation would be forthcoming.  Medical records as well 
as a formal claim for pension benefits dated in February 1998 
was subsequently received.  It is unclear when these 
documents were received by the RO; however, the cover letter 
from the veteran's representative was dated May 15, 1998.  
Subsequently, on May 28, 1998, the veteran filed a VA Form 
21-4138 in which he requested service connection for PTSD.  
Additional evidence was also added to the record.  The newly-
submitted evidence included a VA discharge summary from the 
Ann Arbor, Michigan VA Medical Center (VAMC), which showed 
that the veteran was first diagnosed by VA as suffering from 
"possible PTSD" during hospitalization from March 1998 to 
April 1998.  In a rating decision dated in July 1998, the RO 
denied the veteran's claim to reopen his claim for service 
connection for PTSD, in part, on the basis that the evidence 
failed to show an actual PTSD diagnosis.  However, the RO 
subsequently received a VA discharge summary dated in July 
1998 from the Battle Creek, Michigan VAMC, which indicated 
that the prior diagnosis of "possible" PTSD had since been 
confirmed as an actual PTSD diagnosis.  Thereafter, in a 
rating decision dated in February 1999, the RO granted 
service connection for PTSD, effective from March 26, 1998, 
the date of the first evidence of a diagnosis of PTSD.  The 
RO indicated that this grant was made prior to the May 1998 
date of receipt of the veteran's claim pursuant to 38 C.F.R. 
§ 3.114(a)(3), which permits the assignment of an effective 
date up to one year prior to the date of receipt of a request 
from a veteran to review a claim based on a liberalizing law 
or a liberalizing VA issue approved by the Secretary of VA or 
by the Secretary's direction, when the effective date of such 
liberalizing law or liberalizing VA issue is more than one 
year prior to the veteran's request for review.

To this end, the Board notes that PTSD was not recognized by 
VA as a distinct disability until it was adopted in April 
1980 in VA's Schedule for Rating Disabilities, 38 C.F.R. § 
4.132, Diagnostic Code 9411 (the Rating Schedule).  However, 
the Board determines that the RO's reliance on this provision 
was misplaced, and that any argument for an earlier effective 
date based on this liberalizing law must fail.  Pursuant to 
38 C.F.R. § 3.114(a), the effective date of a claim granted 
pursuant to a liberalizing law will be fixed in accordance 
with facts found but will not be earlier than the date of the 
regulation.  It is true that that the addition of the PTSD 
criteria was a liberalizing regulation within the context of 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); nevertheless, 
those provisions do require that the effective date be fixed 
in accordance with the facts found.  See VAOPGCPREC 26-97.  
The VA General Counsel has held that an effective date 
earlier than the date of claim cannot be assigned unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim.  The veteran is unable to meet this 
requirement because there was not a diagnosis of PTSD until 
many years after 1980.  Further, the Board notes that the 
current grant could not be based on this provision as PTSD 
had been added to the Rating Schedule when the RO had 
considered the veteran's claim in 1986 and 1987.  
Nevertheless, the Board finds that the RO's assignment of an 
effective date prior to the March 1998 date assigned by the 
RO is in order.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA (38 U.S.C.A. § 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim for pension may be considered 
to be a claim for compensation.  The greater benefit will be 
awarded unless the veteran specifically elects the lesser 
benefit.  38 C.F.R. § 3.151 (2000).

38 C.F.R. § 3.155 states that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

38 C.F.R. § 3.157(a) states that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A report of 
examination or hospitalization, if it meets the requirements 
of this section, will be accepted as an informal claim for 
benefits if the report relates to a disability that may 
establish entitlement.

As noted, an informal claim must identify the benefit sought.  
See Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2000).  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
38 C.F.R. § 3.1(p) (2000) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit (emphasis added).  See also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim 
benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

Any application for a benefit received after final 
disallowance of an earlier claim is considered a claim to 
reopen.  38 C.F.R. § 3.160(e) (2000).

The veteran implicitly contends that he is entitled to an 
effective date for service connection for PTSD back to the 
time of his discharge from service or the time of his 
original claim for service connection for a psychiatric 
disorder.  He argues that his symptomatology has been present 
since that time and that he has continued to seek service 
connection for PTSD symptomatology, thus warranting an 
earlier effective date for the grant of service connection.  
The record reflects a final RO decision dated in March 1987, 
which denied service connection for a neuropsychiatric 
condition to include PTSD.  38 U.S.C.A. § 7105(c).  Absent 
revision based upon clear and unmistakable error (CUE) in the 
prior final decision, the assigned effective date for the 
grant of service connection can be no earlier than March 
1987.  See 38 C.F.R. § 3.105.

The case is governed by criteria pertinent to effective dates 
for reopened claims.  Because service connection was granted 
for PTSD on the basis of new and material evidence received 
after a prior final denial, the effective date would be the 
latter of the date of the reopened claim or the date 
entitlement arose.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
Service connection was ultimately granted based on the 
veteran's specific request to reopen his claim received on 
May 28, 1998.  The Board has reviewed the evidence to 
determine whether a claim, formal or informal, exists after 
March 1987 (the date of the prior unappealed rating 
decision), but before May 1998 (the date of the veteran's 
application to reopen his claim).

In this regard, and as noted above, the veteran's 
representative submitted an informal claim for VA 
compensation or pension benefits on February 20, 1998.  
Although that document did not specify that the veteran was 
seeking to reopen his claim for service connection for PTSD, 
a document (VA Form 21-4138) was received within one year of 
that date, or May 28, 1998.  The Board is cognizant that the 
February 1998 document does not specifically refer to PTSD.  
However, as  a specific claim for service connection for PTSD 
was received shortly thereafter in May 1998, the Board finds 
that it is reasonable to construe that earlier document as an 
informal claim for service connection for PTSD.  While the RO 
accepted the veteran's correspondence in May 1998 as the 
reopened claim, the Board finds that the claim was 
continuously prosecuted from February 20, 1998, and 
culminating with the favorable RO decision in February 1999.  
The record as noted previously does not support an effective 
date back to the veteran's discharge in 1969 or even prior to 
1987, but reasonably does allow for an earlier date than 
currently assigned.  The VA Form 21-4138 received in May 1998 
may reasonably be construed as a formal application to reopen 
the claim for service connection for PTSD received within one 
year of the February 20, 1998 informal claim for VA 
compensation benefits.  38 C.F.R. §§ 3.155, 3.157.  The 
February 1998 document viewed with subsequent correspondence 
within a year provides evidence of the intention to reopen 
the claim.

In accepting the February 20, 1998 correspondence as an 
informal claim for service connection for PTSD, the Board 
also finds that the record on appeal does not contain any 
document dated after the last unappealed denial in March 
1987, and before February 20, 1998, which would afford the 
veteran an even earlier effective date.  The Board finds that 
the RO did not receive any correspondence after the RO's 
March 1987 denial evidencing the veteran's intent to reopen 
his PTSD claim prior to February 1998. 

Based on the foregoing, the Board finds that the record does 
allow for an earlier effective date for VA compensation in 
this case based upon a liberal reading of the regulations and 
the stated intention that the regulations be construed to 
provide the maximum possible benefit.  There was a chain of 
communications or actions beginning on February 20, 1998.  
Therefore, the appropriate effective date for service 
connection is February 20, 1998, and compensation would be 
properly paid from the following month.  38 U.S.C.A. § 
5111(a)(d).




ORDER

An effective date of February 20, 1998, for a grant of 
service connection for PTSD is granted subject to the laws 
and regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

